Citation Nr: 1700587	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-43 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disability manifested by chronic pain, to include as secondary to the service-connected right ulnar neuropathy, with scar. 

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected right ulnar neuropathy, with scar. 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1978 to January 1982.  This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York and July 2009 rating decision by the RO in Seattle, Washington.  Jurisdiction currently resides with the RO in Buffalo, New York. 

In September 2010, the Board previously remanded this matter.  Pursuant to the Board's directives, the RO requested clarification regarding the Veteran's claim for chronic pain, requested outstanding VAMC records, scheduled a VA examination, and issued a supplemental statement of the case (SSOC), denying the Veteran's claims.  See November 2010 Development Letter, January 2011 VA Memo, March 2016 VA Examination, and June 2016 SSOC.  Accordingly, all remand instructions issued by the Board have been complied with, and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The chronic pain and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ulnar neuropathy, with scar has been manifested by numbness, pain, and sensory loss, resulting in no more than mild incomplete paralysis.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right ulnar neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 8516 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38  U.S.C.A. § 5103 (a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran was provided adequate notice in response to his claims.  The record shows that he was mailed a letter in December 2008, advising him of the evidence he must show with regard to his increased rating claim and of the respective duties of VA and the claimant in obtaining evidence.  The letter also provided him with appropriate notice with respect to the disability rating and effective date elements of this issue.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center treatment notes have been obtained.  He has been provided an appropriate and adequate VA examination.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  

Analysis-Increased Rating

The Veteran contends that his service-connected right ulnar neuropathy is more disabling than is reflected by his current 10 percent disability rating.  See November 2009 Notice of Disagreement (NOD).  Nonetheless, the record does not establish the criteria for the next highest rating. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Rating of the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Under Diagnostic Code 8516, which pertains to neuralgia of the ulnar nerve, a 10 percent rating is warranted for incomplete paralysis of the major extremity ulnar nerve that is mild in severity.  A 30 percent rating is warranted for incomplete paralysis of the major extremity ulnar nerve that is moderate in severity.  A 40 percent rating is warranted for incomplete paralysis of the major extremity ulnar nerve that is severe in severity.  A 60 percent rating is warranted for complete paralysis of the major extremity ulnar nerve.  Complete paralysis of the ulnar nerve is evidenced by findings such as the "griffin claw" deformity due to flexor contraction of ring and little fingers, and very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; the loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; or, weakened wrist flexion.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2016).

Here, a January 2009 VA examination demonstrated no objective evidence of ulnar nerve dysfunction.  A December 2009 nerve conduction study of the right ulnar nerve indicated mildly increased latency, resulting in very mild ulnar neuropathy.  In addition, the March 2016 VA examination demonstrated mild intermittent pain, normal strength, mild sensory impairment, and mild neuropathic changes on EMG testing.  Accordingly, the examiner opined that the Veteran had mild incomplete paralysis of his right ulnar nerve.  

To the extent that the Veteran contends his ulnar neuropathy is more severe than currently evaluated, the Board observes the Veteran, while competent to report symptoms such as numbness and pain, is not competent to report that his ulnar neuropathy is of sufficient severity to warrant a higher evaluation under DC 8516.  Such an opinion requires medical expertise, which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a disability rating for right ulnar neuropathy in excess of 10 percent.  Competent evidence of record does not reflect more than mild incomplete paralysis of the right ulnar nerve.  

In reaching this conclusion, the Board has considered whether a separate rating for scarring is warranted, as the evidence indicates that the Veteran has scarring related to his service-connected ulnar neuropathy.  See, e.g., March 2016 VA examination.  However, the scarring is not painful, unstable, or otherwise symptomatic, nor is the scar large enough to meet the criteria for a compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The Veteran and his representative have not contended otherwise.  Thus, there is no basis for a separate compensable rating for scarring.  

ORDER

A rating greater than 10 percent for right ulnar neuropathy, with scar is denied.  

REMAND

The Veteran also contends that service connection is warranted for a right upper extremity disability manifested by chronic pain, secondary to his ulnar neuropathy.  See July 2009 NOD.  Initially, the Board notes that generally pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, however, even if a Veteran feels that they are the same.  See Tyrues v. Shinseki, 23 Vet. App. 166, 187 (2009), aff'd 631 F.3d 1380 (Fed. Cir. 2011); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).

Importantly, a December 2009 nerve conduction study found right median nerve entrapment, in addition to the Veteran's service-connected right ulnar neuropathy.  Further, in June 2016, a VA physician opined that the Veteran's mild right median nerve entrapment "is a separate and distinct diagnosis" and is "not caused by his . . . [service-connected] ulnar neuropathy."  Significantly, however, this doctor did not provide any rationale for this opinion.  
Moreover, the March 2016 VA examination demonstrated intermittent pain (usually dull) of the Veteran's right upper extremity.  Importantly, however, the specific etiology of the pain was not assigned.  Thus, there is an indication that the Veteran's chronic pain may be caused by nonservice-connected right median nerve entrapment, and the Board finds that further development is required regarding this matter.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board concedes that a VA adjudicator is not free to substitute his or her own judgment for that of an expert and the Board is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Without medical expertise, the Board is unable to ascertain whether or not the claim for chronic pain is etiologically related to service and/or the result of the service-connected right ulnar neuropathy.  Accordingly, the claim for a right upper extremity disability manifested by chronic pain (e.g., right median nerve entrapment), to include as secondary to the service-connected right ulnar neuropathy must be remanded for an adequate VA medical opinion.  The VA examiner is instructed to opine as to the nature and etiology of any disability manifested by chronic pain (to include the right median nerve entrapment)-and specifically as to whether any such disorder was incurred in, or is related to, active service or was caused or aggravated by the service-connected right ulnar neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Additionally, the Board finds that the issue of entitlement to a TDIU cannot be decided until the development of the service connection claim is completed.  As such, resolution of the TDIU issue must be deferred until then.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate the records with the claims file.  All attempts to obtain these records must be documented in the claims file.
2.  Thereafter, the Veteran should be accorded an appropriate VA examination to include the nature, extent, and etiology of any chronic disability manifested by pain, to include right median nerve entrapment.  The claims file must be provided to the examiner for review in conjunction with the examination, and the examiner must indicate whether the claims file was reviewed.  Any testing deemed necessary should be completed.  All relevant subjective and objective findings on examination should be annotated in the examination report.  

The examiner should provide any relevant diagnoses of a right upper extremity disability manifested by chronic pain, to include right median nerve entrapment.  For any such diagnosed disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder incurred in, or otherwise related to, his active service-or was caused or aggravated by his service-connected right ulnar neuropathy, with scar.  

If the examiner determines that the Veteran has a diagnosed right upper extremity disability manifested by chronic pain, to include right median nerve entrapment, that is related to service or to the service-connected right ulnar neuropathy, with scar, the examiner should describe the occupational limitations or impairment to occupational functioning stemming from the right median nerve entrapment.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that they have exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Finally, the AOJ should readjudicate the service connection and TDIU issues remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


